Citation Nr: 0527781	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia

THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
syndrome, L4-L5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO, in Columbia, South Carolina, denied an increased 
rating for degenerative disc syndrome, L4-L5.  The veteran 
filed a notice of disagreement (NOD) in September 2002 and 
the RO issued a statement of the case (SOC) in January 2003.  
An October 2003 supplemental SOC (SSOC) gave the veteran an 
additional 60 days in which to perfect his appeal.  The 
veteran filed a substantive appeal in December 2003.

During the course of the appeal, the veteran moved to 
Georgia; therefore, the Atlanta RO now has jurisdiction over 
the veteran's claims file.

In June 2005, the veteran testified before the undersigned 
member of the Board (Veterans Law Judge) during a hearing at 
the RO (travel board hearing); a transcript of the hearing is 
of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Upon review of the record, the Board finds that additional RO 
action on the claim on appeal is warranted.

During his Board hearing, the veteran testified that he 
started receiving medical treatment for his back disability 
in February 2005, at the Dublin VA Medical Center (VAMC).  
However, these records have not been associated with the 
claims file.  Since records generated by VA facilities are 
within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, the veteran testified that his back disability 
had worsened since the most recent VA examination of 
September 2003.  Effective September 26, 2003, substantive 
changes were made to the schedular criteria for rating 
diseases and injuries to the spine (38 C.F.R. § 4.71a, DCs 
5235 to 5243; 68 Fed. Reg. 51443, August 27, 2003).  In light 
of regulatory changes that became effective after the VA 
examination, and his complaints of a worsening back 
disability, the Board finds that current medical findings 
responsive to the relevant rating criteria are needed to 
properly evaluate the disabilities under consideration.  See 
38 U.S.C.A. § 5103A.  See also Colayong v. West, 12 Vet. App. 
524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

As such, the RO should arranged for the veteran to undergo VA 
orthopedic and neurological examinations, by physicians, at 
an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled 
examination(s), without good cause, shall result in denial of 
his claim for increase.  See 38 C.F.R. § 3.655(b) (2004) 
(emphasis added).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report for any scheduled examination(s), 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of such 
examination(s) sent to him by the pertinent VA medical 
facility.

Finally, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to his claim on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also request that the veteran furnish all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§  5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should obtain from the Dublin 
VAMC copies of all records of medical 
treatment and/or evaluation of the 
veteran's low back, from February 2005 to 
the present time.  The RO should follow 
the current procedures of 38 C.F.R. § 
3.159(c) (2004) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his lumbar 
spine, by physicians, at an appropriate 
VA medical facility.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the veteran.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include any 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  The examiner should 
also offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected degenerative 
disc syndrome.

The orthopedic examiner should conduct 
range of motion testing of the veteran's 
low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. The 
examiner should indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.

The examiner should also render findings 
as to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Then, considering all neurological 
findings and current orthopedic 
examination findings, the physician 
should offer an opinion as to whether, 
over the last 12 months, the veteran has 
experienced "incapacitating episodes" due 
to lumbar degenerative disc syndrome 
having a total duration of at least 6 
weeks (an "incapacitating episode" being 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician.).  If so, the examiner should 
opine whether, over the last 12-month 
period, the veteran's incapacitating 
episodes had a total duration of (a) at 
least four weeks but less than six weeks; 
or (b) at least six weeks.  

5.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
to any scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority (to include the revised 
applicable criteria for rating disc 
disease).  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b)(4) (2004).


 
 
 
 


